Citation Nr: 1627087	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-11 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active duty service from August 1982 to November 1984

This matter comes before the Board of Veterans' Appeals Board) on appeal from a
July 2008 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO).  

The Veteran testified at a Board hearing before a Veterans Law Judge in March 2014 (a transcript of that hearing is associated with the electronic claims file in Virtual VA) but was subsequently informed that the March 2014 Veterans Law Judge was currently unavailable to participate in a decision in his appeal.  See November 2015 letter to the Veteran.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified at a March 2014 Board hearing before a Veterans Law Judge who is currently unavailable to participate in a decision in his appeal.  See November 2015 letter to the Veteran.  Upon being advised of his right to request another optional Board hearing before a new Veterans Law Judge, the Veteran timely expressed his desire for another Board hearing via video teleconference (video-conference hearing) in December 2015.

A video-conference hearing was subsequently scheduled for late April 2016.  However, in April 2016 correspondence, received the day after the scheduled hearing, the Veteran's representative explained that the "[V]eteran and I had a telephone conversation in which [he] stated that he could not attend his Board of Veterans' Appeals video-conference hearing due to homelessness and financial difficulty.  The [V]eteran requested that his hearing be rescheduled for a later date."   See April 2016 representative letter (emphasis added).  This April 2016 letter is deemed a sufficient motion, with good cause shown, for why the video-conference hearing should be rescheduled.  See 38 C.F.R. § 20.702(c)(2) (2015) ("After a hearing date has become fixed, an extension of time for appearance at a hearing will be granted only for good cause.").

Having demonstrated good cause for requesting a new hearing date, a new hearing should be rescheduled for "the next available hearing date after the appellant or his or her representative gives notice that the contingency which gave rise to the request for postponement has been removed."  See id.  Because the Agency of original Jurisdiction (AOJ) schedules video-conference hearings, a remand of the appeal is warranted so that the Veteran may be afforded a video-conference hearing in accordance with his expressed desire.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify the Veteran's current address, including by contacting his representative and calling the phone number listed in an April 2014 Report of General Information.  All efforts must be adequately documented and associated with the claims file.  

2.  Thereafter, reschedule the Veteran for a video-conference hearing before a Veterans Law Judge in accordance with his December 2015 request and the April 2016 request of his representative.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




